[Cite as State ex rel. Brown v. Lemmerman, 124 Ohio St. 3d 296, 2010-Ohio-137.]




                THE STATE EX REL. BROWN v. LEMMERMAN, SUPT.
                    [Cite as State ex rel. Brown v. Lemmerman,
                        124 Ohio St. 3d 296, 2010-Ohio-137.]
Public schools — Mandamus to compel release of pupil records to nonresidential
        parent — R.C. 3319.321(B)(5)(a).
(No. 2009-0948 — Submitted December 16, 2009 — Decided January 26, 2010.)
                                     IN MANDAMUS.
                                 __________________
        Per Curiam.
        {¶ 1} This is an action for a writ of mandamus to compel a school
district superintendent to provide copies of school records relating to certain
children. Because relator has met his burden under the statute, we grant the writ.
                                          Facts
                             Requests for School Records
        {¶ 2} Relator, Frank C. Brown Jr., is currently serving a 15-year prison
term. Respondent, Cynthia A. Lemmerman, is the superintendent of Fostoria
Community Schools. In September 2006, in his first records request, Brown
requested that the superintendent provide him with copies of all school records
relating to the following five children:          Whitney Lynn Marie Boone, Frank
Christopher Brown IV, Caleb Michael Brown, Garrett Neal Brown, and Alicia
Kay Elaine Brown. Brown claimed that they are his children. A few days later,
Lemmerman responded to Brown’s request by providing him with all records held
by the school district board of education relating to Whitney Lynn Marie Boone
and Frank Christopher Brown IV from the date of their enrollment until their
withdrawal from Fostoria Community Schools in 1997. Lemmerman also advised
Brown that no records existed for the remaining three children and that Frank
                                 SUPREME COURT OF OHIO




Christopher Brown IV and Caleb, Garrett, and Alicia Brown were enrolled in the
Lakota School District.
        {¶ 3} Brown then requested records related to the open enrollment of the
children in the Lakota School District and contact information for that school
district, and Lemmerman provided him with the requested records and
information.
        {¶ 4} Sometime after Brown’s 2006 records requests were made, Frank
Christopher Brown IV, Caleb Michael Brown, Garrett Neal Brown, and Alicia
Kay Elaine Brown became enrolled in Fostoria Community Schools. The school
district’s records were conflicting as to whether Brown was the father of the
children. For example, a copy of the birth certificate for Frank Christopher
Brown IV named Frank C. Brown III as his father instead of relator – Frank C.
Brown Jr. Caleb’s permanent record named Mark Collins as his father, and some
records relating to Garrett and Alicia indicated that their father’s name was simply
Frank Brown.
        {¶ 5} In July 2008, Brown requested that Lemmerman provide him with
copies of school records relating to Frank Christopher Brown IV and Caleb,
Garrett, and Alicia Brown. Brown claimed that he was requesting these records
pursuant to the Family Educational Rights and Privacy Act (“FERPA”), Section
1232g, Title 20, U.S.Code, and R.C. 3319.321(B)(5)(a) and 3109.05(H)(1).1 But
this time, Lemmerman did not respond to Brown’s request, because she felt that
her duty to do so was unclear, given the conflicting evidence concerning his
paternity of the children.
        {¶ 6} Brown then sent a letter reiterating his records request and
threatening Lemmerman by stating, “I suggest you speak to Lakota
Superintendent, Rebecca Heimlich and see what I will do. Please do not make me


1. R.C. 3109.05(H)(1) does not exist.




                                           2
                               January Term, 2010




involve the U.S. Dept. of Educ. I will expect all records held by this district in
one week.” The school district requested that Brown cease his correspondence.
The prison ordered Brown to stop corresponding with or contacting the school
district.
                                 Mandamus Case
        {¶ 7} In May 2009, Brown filed this action for a writ of mandamus to
compel Lemmerman to provide him with copies of the requested records relating
to Frank Christopher Brown IV, Caleb Michael Brown, Garrett Neal Brown, and
Alicia Kay Elaine Brown. Brown claimed entitlement to the writ based on R.C.
3319.321(B)(5)(a), the Fourteenth Amendment to the United States Constitution,
and the equal-protection and due-process provisions of Sections 2 and 16, Article
I of the Ohio Constitution. After Lemmerman filed an answer, we granted an
alternative writ. 122 Ohio St. 3d 1500, 2009-Ohio-4233, 912 N.E.2d 106. The
parties submitted evidence and briefs.
        {¶ 8} This cause is now before us for consideration of the merits.
                                 Legal Analysis
        {¶ 9} Brown claims entitlement to a writ of mandamus to compel the
superintendent to provide copies to him of the school records of four children. To
be entitled to the writ, Brown must establish a clear legal right to the requested
records, a corresponding clear legal duty on the part of Lemmerman to provide
them, and the lack of an adequate remedy in the ordinary course of the law.
Turner v. Eberlin, 117 Ohio St. 3d 381, 2008-Ohio-1117, 884 N.E.2d 39, ¶ 6. In
his complaint, Brown cited R.C. 3319.321(B)(5)(a) as well as federal and state
constitutional provisions to support his mandamus claim.
        {¶ 10} R.C. 3319.321(B)(5)(a) provides:
        {¶ 11} “A parent of a student who is not the student’s residential parent,
upon request, shall be permitted access to any records or information concerning




                                         3
                             SUPREME COURT OF OHIO




the student under the same terms and conditions under which access to the records
or information is available to the residential parent of that student * * *.”
       {¶ 12} This statute does not confer any rights on nonparents to public
school records of children.      At the time the superintendent refused relator’s
requests for these records, she may not have erred, because she was unsure then
whether relator was a parent of the children. Now, however, given relator’s
affidavit and additional documentation, this court holds that relator has now
sufficiently met his burden under R.C. 3319.321(B)(5)(a) so as to be entitled to a
writ compelling the production of these records. “[I]n mandamus actions, a court
is not limited to considering the facts and circumstances at the time a proceeding
is instituted but should consider the facts and conditions at the time it determines
whether to issue a peremptory writ.” State ex rel. Portage Lakes Edn. Assn.,
OEA/NEA v. State Emp. Relations Bd., 95 Ohio St. 3d 533, 2002-Ohio-2839, 769
N.E.2d 853, ¶ 54.
       {¶ 13} Relator has submitted copies of court entries naming him as the
father of the four children in question. Prior to his 2003 incarceration, relator was
designated as the emergency temporary residential parent and legal custodian of
Christopher, Caleb, Garrett, and Alicia on September 19, 2001, in an order
correctly stating his name as Frank C. Brown Jr. After a hearing, the trial court
found that relator and the mother of the children were the parents of the four
children in question and reaffirmed its prior designation of relator as the
temporary residential parent of the four children.
       {¶ 14} Therefore, notwithstanding the inconsistencies in the form of
relator’s name as it appears in various documents in this case, we hold that relator
has presented sufficient evidence in his affidavit and attached records to establish
that he has met his burden under the statute in question. Accordingly, we hold
that Brown has established a clear legal right to the requested records and the




                                           4
                                 January Term, 2010




superintendent has a clear legal duty to give copies of the requested records to
Brown.
         {¶ 15} In his complaint, Brown also cited federal and state constitutional
provisions as an alternate basis for the issuance of the writ. But he did not cite
these provisions in his 2008 records requests, and he did not include any argument
concerning them in his brief. Therefore, we need not address this claim. State ex
rel. Glasgow v. Jones, 119 Ohio St. 3d 391, 2008-Ohio-4788, 894 N.E.2d 686, ¶
26 (court need not address claim for writ of mandamus that was raised in
complaint but was not specifically argued in merit brief).
         {¶ 16} Finally, insofar as Brown asserts in his merit brief that the
superintendent’s evidence was improperly sealed, we subsequently granted the
superintendent’s motion to maintain her affidavit under seal.
                                       Conclusion
         {¶ 17} Therefore, Brown has established a clear legal right to the
requested records as well as a clear legal duty on the part of the superintendent to
provide them. Accordingly, we grant the writ.
                                                                        Writ granted.
         MOYER,    C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,    O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
         Frank C. Brown Jr., pro se.
         Spengler Nathanson, P.L.L., Joan C. Szuberla, and Teresa L. Grigsby, for
respondent.
                            ______________________




                                             5